Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the data driver is configured to generate a data voltage to be supplied to the first pixel unit based on different gamma voltages even when the same grayscale is expressed in claims 1, 16 and 19

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 (and similar language in claims 16 and 19) it is not clear when or how a data driver configured to supply a data voltage to the first pixel unit and the second pixel unit, wherein the data driver is configured to generate a data voltage to be supplied to the first pixel unit based on different gamma voltages even when the same grayscale is expressed according to a driving method”.  The Applicant’s specification discusses - “The second switch element SW2 may receive the first high reference voltage VREFH1 and the second high reference voltage VREFH2 that are relatively high voltages from the power supply 60, and selectively provide the first high reference voltage VREF_H1 and the second high reference voltage VREF_H2 to the first resistor string 321 of the gamma voltage generator 40. The first high reference voltage VREF_H1 and the second high reference voltage VREF_H2 may have different voltage Levels” see 0085 and “the pixels PX comprised in the first pixel unit 51 may receive data voltages based on different gamma voltages according to whether the display device 1 is entirely driven or is partially driven when expressing the same grayscale” see paragraph 0141. It appears that the grayscale expressed has noting to do with the gamma voltage generator and acts independent of what the grayscale is for each portion of the display and that when the applicant is discussing the word expressed its simply a value for the whole of a display and not related to when the gamma voltages are different.  There appears nothing in the applicant specification which can determine grayscale other than a preset value so it is unclear how it affects the invention. The prior art consideration sections below will apply broadest reasonable interpretation possible.
Claims 2-15; 17 & 18; and 20 are dependent on claims 1, 16 and 19 and inherit the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al., US Patent Application (20210201813), hereinafter “Oh”

Regarding clam 1 Oh teaches a display device comprising: a plurality of pixels; a first pixel unit comprising a first portion of the plurality of pixels; a second pixel unit comprising a second portion of the plurality of pixels; a portion of the screen may be activated, whereas the remaining portion thereof may be deactivated. Pixels of the activated area (first unit) display an input image. Pixels of the deactivated (second unit) area display a black gradation [Oh para 0060] and 
a data driver configured to supply a data voltage to the first pixel unit and the second pixel unit, The data driver 306 and the timing controller 303 may be integrated in a drive integrated circuit (IC) 300. [Oh para 0067] wherein the data driver is configured to generate a data voltage to be supplied to the first pixel unit a data driver 306 for converting pixel data into voltages of data signals and supplying the voltages to data lines through activated data output channels [Oh para 0067] 
based on different gamma voltages even when the same grayscale is expressed according to a driving method, the drive IC 300 receives an input image signal having a frequency that is higher than the reference frequency and drives the screen having the low resolution at the high frequency. The high frequency may be a frame frequency of 120 Hz (S152 and S153). When the VR mode is not selected in the folded state, the drive IC 300 drives the screen having the low resolution at the reference frequency (S152 and S154). [Oh para 0152] and the second pixel unit is configured to be driven or not driven according to the driving method. When the user folds the foldable display and looks at the first screen A, under the control of the host system 200, the drive IC 300 activates the first screen A and allows the first screen A to display an image, whereas the drive IC 300 deactivates the second screen B to control the second screen B as a deactivated area displaying a black gradation. On the other hand, when the user folds the foldable display and looks at the second screen B, under the control of the host system 200, the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation.  [Oh para 0104]

Regarding clam 2 Oh teaches everything above (see claim 1). In addition Oh teaches  wherein the data voltage supplied to the first pixel unit is generated based on gamma voltages different respectively when the second pixel unit is driven and when the second pixel unit is not driven. When the user folds the foldable display and looks at the first screen A, under the control of the host system 200, the drive IC 300 activates the first screen A and allows the first screen A to display an image, whereas the drive IC 300 deactivates the second screen B to control the second screen B as a deactivated area displaying a black gradation. On the other hand, when the user folds the foldable display and looks at the second screen B, under the control of the host system 200, the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation. When the user unfolds the foldable display and looks at the first screen A and the second screen B, under the control of the host system 200, the drive IC 300 may activate the first screen A, the folding boundary C, and the second screen B and allow all of the first screen A, the folding boundary C, and the second screen B to display an image. [Oh para 0104]

Regarding clam 3 Oh teaches everything above (see claim 1). In addition Oh teaches   wherein the driving method comprises: an entire driving mode during which both of the first pixel unit and the second pixel unit are driven; and a partial driving mode during which the first pixel unit is driven and the second pixel unit is not driven. when the user folds the foldable display and looks at the second screen B, under the control of the host system 200, the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation. When the user unfolds the foldable display and looks at the first screen A and the second screen B, under the control of the host system 200, the drive IC 300 may activate the first screen A, the folding boundary C, and the second screen B and allow all of the first screen A, the folding boundary C, and the second screen B to display an image. [Oh para 0104]

Regarding clam 4 Oh teaches everything above (see claim 3). In addition Oh teaches  wherein the display device is a foldable display device, wherein the display device is configured to operate in the entire driving mode in response to the display device being in an un-folding state, and the display device is configured to operate in the partial driving mode in response to the display device being in a folding state. when the user folds the foldable display and looks at the second screen B, under the control of the host system 200, the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation. When the user unfolds the foldable display and looks at the first screen A and the second screen B, under the control of the host system 200, the drive IC 300 may activate the first screen A, the folding boundary C, and the second screen B and allow all of the first screen A, the folding boundary C, and the second screen B to display an image. [Oh para 0104]

Regarding clam 5 Oh teaches everything above (see claim 4). In addition Oh teaches   wherein the display device comprises a bending area configured to be bent in the folding state, and a first non- bending area and a second non-bending area that are not configured to be bent, with the bending area interposed between the first non-bending area and the second non- bending area. width of the folding boundary C, that is, a length in a Y-axis, is determined according to a curvature of the folding boundary C. A curvature of the folding boundary C may be varied according to a folding angle of the flexible display panel 100. A resolution and a size of the folding boundary C are proportional to a curvature of the folding boundary C. For example, the size of the folding boundary increases when the flexible display panel 100 is folded in half and becomes minimal when the flexible display panel 100 is unfolded as shown in FIG. 3. [Oh para 0074 and see Fig. 3]

Regarding clam 6 Oh teaches everything above (see claim 5). In addition Oh teaches   wherein the first pixel unit comprises a plurality of first pixels located in the first non-bending area, and the second pixel unit comprises a plurality of second pixels located in the second non-bending area. When the flexible display panel 100 is unfolded and all of the first screen A, the second screen B, and the folding boundary C are driven, the sizes and the resolution of the screens A, B, and C may be maximized. When the flexible display panel 100 is folded in half with respect to the folding boundary C and either the first screen A or the second screen B is driven, the size and the resolution of the screen are reduced. [Oh para 0075 and see Fig. 3]

Regarding clam 7 Oh teaches everything above (see claim 6). In addition Oh teaches   wherein the first pixel unit further comprises a plurality of third pixels located in the bending area. Meanwhile, when all the screens A, B, and C are driven, a size of a screen which displays an image may be increased to seven inches (7.x″) and a resolution of the screen may be increased to 2160*2160. [Oh para 0075 and see Fig. 3]

Regarding clam 8 Oh teaches everything above (see claim 1). In addition Oh teaches  further comprising: a gamma voltage generator configured to provide the gamma voltages to the data driver; and a power supply configured to provide a plurality of voltage signals to the gamma voltage generator. The drive IC 300 may further include a gamma compensation voltage generator 305, a power supply 304 [Oh para 0089]

Regarding clam 9 Oh teaches everything above (see claim 8). In addition Oh teaches   further comprising: a first switch element connected between the power supply and one input terminal (VGL) of the gamma voltage generator a DC input voltage from the host system 200 to generate DC power such as a gamma reference voltage, the gate-on voltage VGL, the gate-off voltage VGH, a pixel drive voltage ELVDD, a low potential power voltage ELVSS, and an initialization voltage Vini. The gamma reference voltage is supplied to the gamma compensation voltage generator 305. [Oh para 0096 and see Figs. 6 and 7A&B]; and a second switch element connected between the power supply and another input terminal (VGH) of the gamma voltage generator. The power supply 304 may adjust a DC input voltage from the host system 200 to generate DC power such as a gamma reference voltage, the gate-on voltage VGL, the gate-off voltage VGH, a pixel drive voltage ELVDD, a low potential power voltage ELVSS, and an initialization voltage Vini. [Oh para 0096 and see Figs. 6 and 7A&B];

Regarding clam 10 Oh teaches everything above (see claim 9). In addition Oh teaches   wherein the first switch element is configured to selectively provide a first high reference voltage and a second high reference voltage to the gamma voltage generator from the power supply, the second switch element is configured to selectively provide a first low reference voltage and a second low reference voltage to the gamma voltage generator from the power supply, The power supply 304 may adjust a DC input voltage from the host system 200 to generate DC power such as a gamma reference voltage, the gate-on voltage VGL, the gate-off voltage VGH, [Oh para 0096 and see Figs. 6 and 7A&B]; and the gamma voltage generator is configured to output either a gamma voltage having a voltage between the first high reference voltage and the first low reference voltage or a gamma voltage having a voltage between the second high reference voltage and the second low reference voltage according to the driving method. The gamma compensation voltage generator 305 distributes a gamma reference voltage from the power supply 304 through a voltage divider circuit to generate a gamma compensation voltage for each gradation. The gamma compensation voltage is an analog voltage in which a voltage is set for each gradation of the pixel data. The gamma compensation voltage output from the gamma compensation voltage generator 305 is provided to the data driver 306. [Oh para 0094]

11. The display device according to claim 10, wherein the gamma voltage generator is configured to output the gamma voltage having the voltage between the first high reference voltage and the first low reference voltage in response to the second pixel unit being driven, and to output the gamma voltage having the voltage between the second high reference voltage and the second low reference voltage in response to the second pixel unit not being driven, the second high reference voltage is different from the first high reference voltage, and the second low reference voltage is different from the first low reference voltage. The gamma compensation voltage generator 305 distributes a gamma reference voltage from the power supply 304 through a voltage divider circuit to generate a gamma compensation voltage for each gradation. The gamma compensation voltage is an analog voltage in which a voltage is set for each gradation of the pixel data. The gamma compensation voltage output from the gamma compensation voltage generator 305 is provided to the data driver 306. [Oh para 0094]

Regarding clam 16 Oh teaches a foldable display device comprising: a first pixel unit a portion of the screen may be activated, whereas the remaining portion thereof may be deactivated. Pixels of the activated area (first unit) display an input image. Pixels of the deactivated (second unit) area display a black gradation [Oh para 0060] configured to be driven in both an un-folding state and a folding state a second pixel unit configured to be driven in the un-folding state and to be not driven in the folding state; When the user folds the foldable display and looks at the first screen A, under the control of the host system 200, the drive IC 300 activates the first screen A and allows the first screen A to display an image, whereas the drive IC 300 deactivates the second screen B to control the second screen B as a deactivated area displaying a black gradation. On the other hand, when the user folds the foldable display and looks at the second screen B, under the control of the host system 200, the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation.  [Oh para 0104] and 
a data driver configured to provide a data voltage to the first pixel unit and the second pixel unit, The data driver 306 and the timing controller 303 may be integrated in a drive integrated circuit (IC) 300. [Oh para 0067] wherein the data driver is configured to generate a data voltage to be supplied to the first pixel unit a data driver 306 for converting pixel data into voltages of data signals and supplying the voltages to data lines through activated data output channels [Oh para 0067] based on a gamma voltage different according to the un-folding state or the folding state. the drive IC 300 receives an input image signal having a frequency that is higher than the reference frequency and drives the screen having the low resolution at the high frequency. The high frequency may be a frame frequency of 120 Hz (S152 and S153). When the VR mode is not selected in the folded state, the drive IC 300 drives the screen having the low resolution at the reference frequency (S152 and S154). [Oh para 0152] When the user unfolds the foldable display and looks at the first screen A and the second screen B, under the control of the host system 200, the drive IC 300 may activate the first screen A, the folding boundary C, and the second screen B and allow all of the first screen A, the folding boundary C, and the second screen B to display an image. [Oh para 0104]

Regarding clam 17 Oh teaches everything above (see claim 16). In addition Oh teaches  wherein the data driver is configured to provide the data voltage to the second pixel unit in the un-folding state, and is configured to not provide the data voltage to the second pixel unit in the folding state. . when the user folds the foldable display and looks at the second screen B, under the control of the host system 200, the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation. When the user unfolds the foldable display and looks at the first screen A and the second screen B, under the control of the host system 200, the drive IC 300 may activate the first screen A, the folding boundary C, and the second screen B and allow all of the first screen A, the folding boundary C, and the second screen B to display an image. [Oh para 0104]

Regarding clam 18 Oh teaches everything above (see claim 16). In addition Oh teaches   further comprising: a gamma voltage generator configured to generate the gamma voltage provided to the data driver, wherein the gamma voltage generator is configured to generate the gamma voltage by receiving a reference voltage different according to the un-folding state or the folding state. The gamma compensation voltage generator 305 distributes a gamma reference voltage from the power supply 304 through a voltage divider circuit to generate a gamma compensation voltage for each gradation. The gamma compensation voltage is an analog voltage in which a voltage is set for each gradation of the pixel data. The gamma compensation voltage output from the gamma compensation voltage generator 305 is provided to the data driver 306. [Oh para 0094]

Regarding clam 19 Oh teaches a display device comprising: a bending area configured to be bent in a folded state, and a first non-bending area and a second non-bending area that are not configured to be bent, with the bending area interposed between the first non-bending area and the second non- bending area: a first pixel unit configured to be driven in both an un-folding state and the folding state a portion of the screen may be activated, whereas the remaining portion thereof may be deactivated. Pixels of the activated area (first unit) display an input image. Pixels of the deactivated (second unit) area display a black gradation [Oh para 0060]; and a second pixel unit configured to be driven in the un-folding state and configured to be not driven in the folding state, When the user folds the foldable display and looks at the first screen A, under the control of the host system 200, the drive IC 300 activates the first screen A and allows the first screen A to display an image, whereas the drive IC 300 deactivates the second screen B to control the second screen B as a deactivated area displaying a black gradation. On the other hand, when the user folds the foldable display and looks at the second screen B, under the control of the host system 200, [Oh para 0104]
wherein the first pixel unit comprises a plurality of pixels in the bending area, and the plurality of pixels comprise pixels in which a luminance is differently set in the folding state. the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation.  [Oh para 0104]


Regarding clam 20 Oh teaches everything above (see claim 19). In addition Oh teaches  wherein the plurality of pixels comprise a first color pixel and a second color pixel, each of the pixels P includes sub-pixels having different colors. The sub-pixels include red (hereinafter referred to as an “R sub-pixel”), green (hereinafter referred to as a “G sub-pixel”), and blue (hereinafter referred to as a “B sub-pixel”) [Oh para 0076] and the luminance of the first color pixel and the second color pixel is differently set in the folding state. the drive IC 300 activates the second screen B and allows the second screen B to display an image, whereas the drive IC 300 controls the first screen A as the deactivated area displaying the black gradation.  [Oh para 0104]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Brown et al., US Patent Application (20090174638), hereinafter “Brown”

Regarding clam 12 Oh teaches everything above (see claim 8). In addition Oh does not each but Brown teaches further comprising: a first look-up table and a second look-up table in which a compensation grayscale is set, wherein the gamma voltage generator is configured to generate the gamma voltages by referring to the first look-up table or the second look-up table according to the driving method. The output image data from SPR 250 function is sent to output inverse gamma (.gamma..sup.-1) Look-Up-Table (LUT) 215 to compensate for the non-linear response of the display. [Brown para 0087]

	Oh discloses a gate driving circuit and a flexible display using the same. In gate driving circuit, a control block including an n.sup.th controller configured to generate one among a gate-off voltage, an EM start signal, and a carry signal from a (n−1).sup.th EM signal transfer part as an n.sup.th EM output control signal to apply the n.sup.th EM output control signal to a start terminal of an n.sup.th EM signal transfer part on the basis of an n.sup.th scan signal (n is a natural number) from the first shift register, a first control signal designating an off-driving signal transfer parts and an on-driving signal transfer parts among the EM signal transfer parts, a second control signal designating a first on-driving signal transfer part, and a third control signal designating second to last on-driving signal transfer parts. Oh further discloses a gate driving circuit allowing an activated area in a screen to be freely adjusted and a flexible display allowing power consumption to be reduced and varying a driving frequency of the activated area using the gate driving circuit.
 	Brown discloses a display system includes a subpixelated display panel and a backlight array of individually controllable multi-color light emitters. When the display panel comprises a multi-primary subpixel arrangement having a white (clear) subpixel, the backlight control techniques allows the white subpixel to function as a saturated primary display color. In another embodiment, the display system may calculate a set of virtual primaries for a given image and process the image using a novel field sequential control employing the virtual primaries. In another embodiment, a display system comprises a segmented backlight comprising: a plurality of N+M light guides, said light guides forming a N.times.M intersections; a plurality of N+M individually addressable light emitter units, each of said N+M light emitter unit being associated with and optically connected to one of said N+M light guide respectively.
	Prior to the effective date of the invention It would had been obvious to one skilled in the art to combine the teachings of Oh and Brown.  Brown improves Oh’s display color control by using separate correction values depending on the driving mode of the display.

Regarding clam 13 Oh and Brown teaches everything above (see claim 12). In addition Brown teaches wherein the gamma voltage generator is configured to generate the gamma voltages by referring to the first look-up table in response to the second pixel unit being driven, and to generate the gamma voltages by referring to the second look-up table in response to the second pixel unit not being driven. These novel backlights may also tend to lower the cost of the backlight for such novel displays as such systems may employ a reduced number of light elements to achieve substantially similar improvements in dynamic contrast and other benefits associated with the array version of such display systems. [Brown para 0185]

Regarding clam 14 Oh teaches everything above (see claim 1). In addition Oh teaches wherein the display device comprises a display area configured to display an image, and a non-display area that is not configured to display images, the display area comprises a foldable area in a bent area, and a first flat area and a second flat area that are not configured to be bent, with the foldable area interposed between the first flat area and the second flat area, Pixels of the deactivated area display a black gradation. The activated area may be a display area in which an input image is reproduced. The deactivated area may be a non-display area in which the input image is not reproduced. The activated area may be considered as an area of the display in which light is emitted from the pixels and the deactivated area may be considered as an area of the display in which light is not emitted from the pixels [Oh para 0060 and see Fig. 3] and 
Oh does not teach but Brown teaches the foldable area comprises a plurality of sub areas in which a luminance of pixels set to express the same grayscale is differently set according to the driving method. the backlight controller dims the light emitter of a given color so that the overlying display panel subpixel of that same color may be set to maximum transmission for the highest pixel value in the area of the Point Spread Function (PSF) of the light emitter. This allows surrounding subpixels of that same color that may be of lower brightness to be adjusted with more grey levels available on the display panel, in turn decreasing the quantization error Dimming certain ones of the light emitters in an image region also may increase the color gamut slightly because these dimmed light emitters will not be producing light that may potentially leak through nearby color filters, and may also increase the contrast of the displayed image because these dimmed light emitters will not be producing light that may potentially leak through the same filtered subpixel in the off state. [Brown para 0109]

Oh discloses a gate driving circuit and a flexible display using the same. In gate driving circuit, a control block including an n.sup.th controller configured to generate one among a gate-off voltage, an EM start signal, and a carry signal from a (n−1).sup.th EM signal transfer part as an n.sup.th EM output control signal to apply the n.sup.th EM output control signal to a start terminal of an n.sup.th EM signal transfer part on the basis of an n.sup.th scan signal (n is a natural number) from the first shift register, a first control signal designating an off-driving signal transfer parts and an on-driving signal transfer parts among the EM signal transfer parts, a second control signal designating a first on-driving signal transfer part, and a third control signal designating second to last on-driving signal transfer parts. Oh further discloses a gate driving circuit allowing an activated area in a screen to be freely adjusted and a flexible display allowing power consumption to be reduced and varying a driving frequency of the activated area using the gate driving circuit.
 	Brown discloses a display system includes a subpixelated display panel and a backlight array of individually controllable multi-color light emitters. When the display panel comprises a multi-primary subpixel arrangement having a white (clear) subpixel, the backlight control techniques allows the white subpixel to function as a saturated primary display color. In another embodiment, the display system may calculate a set of virtual primaries for a given image and process the image using a novel field sequential control employing the virtual primaries. In another embodiment, a display system comprises a segmented backlight comprising: a plurality of N+M light guides, said light guides forming a N.times.M intersections; a plurality of N+M individually addressable light emitter units, each of said N+M light emitter unit being associated with and optically connected to one of said N+M light guide respectively.
	Prior to the effective date of the invention It would had been obvious to one skilled in the art to combine the teachings of Oh and Brown.  Brown improves Oh’s display color control by using separate correction values depending on the driving mode of the display while maintaining the displays preset greyscale function.

Regarding clam 15 Oh and Brown teaches everything above (see claim 14). In addition Brown teaches wherein pixels of different colors are positioned in one sub area among the plurality of sub areas, and the pixels of the different colors comprise pixels in which a luminance is differently set. The ability to turn off selected ones of the light emitters in the backlight array in order to improve the display of highly saturated colors may be used in conjunction with a multi-primary subpixel repeating group having a white (clear) subpixel, in which the backlight control is used to enable the white subpixel to become a backlight-controlled primary color. In the example of the predominantly red darkroom image described above, the example presumed that the entire image was predominantly red. Consider an image (e.g., an imagined movie scene) in which the illumination is pure red in a restricted region of the image, such as in a photographic darkroom viewed through an open door, or a ship's bridge under red emergency battle lighting viewed through a window, where the illumination in remainder of the image may be considerably brighter, and the colors in the remainder of the image are consequently less saturated. [Oh para 0110]

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694